Case 2:16-cv-00254-DRH-AKT Document 60-7 Filed 03/10/20 Page 1 of 2 PageID #: 404




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------)(
  FRANCISCO RODRIGUEZ and ARISTIDES                                         Civil Case No.: 2:16-cv-0254
  ALFREDO DILLATORO,                                                        (DRH)(AKT)

                                      Plaintiffs,                             DECLARATION OF
                                                                              PHILIP D'ONOFRIO
           -against-                                                           IN SUPPORT OF
                                                                             DEFENDANTS' MOTION
                                                                           FOR SUMMARY JUDGMENT

  RIDGE RESTAURANT, INC. d/b/a ALFREDO'S PIZZERIA,
  DENNIS D'ONOFRIO, and PHILIP D'ONOFRIO,

                                     Defendants.
  --------------------------------------------------------------------)(
          I, Philip D'Onofrio, hereby states and declares:

           1.      I am a defendant herein and was an employee of defendant Ridge Restaurant, Inc.

  d/b/a Alfredo's Pizzeria, "Pizzeria", during the times that plaintiffs worked there. I have and had

  no ownership interest therein. I make this declaration in support of the defendants' motion for

  dismissal and summary judgment. I have knowledge ofthe facts stated herein.

          2.       Plaintiff Francisco Rodriguez worked at the Pizzeria during the period October,

  2014 to March 2015, as reflected in the time cards referenced in paragraph 5 below. Plaintiff

  Aristides Alfredo Dillatoro worked at the Pizzeria during the period October, 2014 to April2015,

  as reflected in the time cards referenced in paragraph 5 below. During those periods I was

  employed as a manager of the Pizzeria.

          3.       I was hired as a manager by the Pizzeria in 2001 by Dennis D'Onofrio, the

  principal of the Pizzeria, and I report to Dennis D'Onofrio. I ceased work at the Pizzeria in

  2016. I was one oftwo managers reporting to Dennis D'Onofrio. I worked 4 or 5 days a week

  during 2014 and 2015. I did not have the power to hire or fire employees of the Pizzeria without




                                                           1
Case 2:16-cv-00254-DRH-AKT Document 60-7 Filed 03/10/20 Page 2 of 2 PageID #: 405



   the approval of Dennis D ' Onofrio. I did not set the pay rates for employees of the Pizzeria and

   did not compute or pay wages to such employees. My duties as a manager included opening and

   closing the Pizzeria on various days and supervising the kitchen and front restaurant areas.

          4.      Plaintiffs (and other workers) were entitled during their shifts to two 15 minute

   breaks and 30 minutes for lunch and were so advised. All workers at the Pizzeria took their

   breaks and lunch periods every day, including the plaintiffs. Neither plaintiff ever made a

   complaint to me concerning his working conditions or his compensation .

          5.      Employees of the Pizzeria checked in and out of work by utilizing a time clock

   and time cards. Employees did not work before "clocking in" or after "clocking out". Plaintiffs'

   hours worked are reflected thereon. The time cards are attached to the accompanying declaration

   ofDennis D'Onofrio.

         Pursuant to 28 USC§ 1746, I declare under penalty of perjury that the foregoing is true
  and correct.

  Executed on December (./ , 2019




                                                   2
